Citation Nr: 1139126	
Decision Date: 10/20/11    Archive Date: 10/25/11

DOCKET NO.  06-14 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for shin splints of the left lower extremity.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jackson, Counsel



INTRODUCTION

The Veteran served on active duty from February 2004 to March 2005.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2005 rating decision in which the RO, inter alia, denied the Veteran's claim for service connection for shin splints.  In September 2005, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in February 2006, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in March 2006. 

In April 2010, the Board remanded the claim on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After accomplishing further action, the AMC continued to deny the claim for service connection for shin splints (as reflected in a July 2011 supplemental SOC (SSOC)) and returned this matter to the Board for further appellate consideration.

For the reasons expressed below, the matter on appeal is, again, being remanded to the RO, via the AMC.  VA will notify the appellant when further action, on her part, is required.

REMAND

Unfortunately the Board finds that further RO action on the claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.  

The Board notes that, prior to April 2010,all correspondence to the Veteran was sent to an address on [redacted], [redacted].  An April 2010 letter notifying the Veteran of the additional development to be undertaken in her case (and the delineation of responsibilities in that regard) was returned by the United States Postal Service and marked "not deliverable as addressed - unable to forward". 

The RO made an attempt to verify the Veteran's current address.  Thereafter, in June 2010, the RO sent a letter to the Veteran notifying her of the additional action to be undertaken in her case (and the delineation of responsibilities in that regard); this letter was sent to an address on [redacted], [redacted].  In September 2010, the RO sent a letter to the Veteran notifying her of the action  to be undertaken in her case (and the delineation of responsibilities in that regard); this letter was sent to a Post Office (PO) Box in [redacted].  Neither letter was returned as undeliverable.  

Inexplicably, however, a printout from the VA medical facility where the examination requested in the Board's prior remand was to take place reflects that the notice of the examination was sent to an address on [redacted], [redacted](the address where correspondence was previously returned as undeliverable).  The Veteran failed to report for the scheduled examination. Subsequently, a July 2011 Report of General Information indicates that the RO attempted to contact the Veteran by telephone but reached a neighbor instead.  The neighbor indicated that the number was not the Veteran's phone number but the address for the Veteran was correct.

Thus, in this case, it remains  unclear as to whether the Veteran received notice of the scheduled VA examination.  Under these circumstances, the Board finds that another remand is necessary to establish the proper current mailing address for the Veteran and to afford her another opportunity to report for a scheduled VA examination.

Accordingly, this matter is REMANDED to the RO, via the AMC, for the following action:

1.  The RO should undertake appropriate action to attempt to verify the Veteran's current mailing address, to include contacting her at the above-noted addresses and contacting her representative.  The RO should document in the claims file all requests and responses in this regard.

2.  Then, the RO should arrange for the Veteran to undergo VA orthopedic examination, by an appropriate physician, at a VA medical facility.  If the RO confirms the Veteran's correct, current address, notice of the scheduled examination should be sent to that address.  If the RO does not confirm a correct, current address for the Veteran, notice of the scheduled examination should be sent to all recent addresses of record, noted above.

The entire claims file, to include a complete copy of the REMAND, must be made available to the physician designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The physician should clearly indicate whether the Veteran currently suffers from shin splints or other disability affecting the left lower extremity.  If so, the examiner should offer an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that such disability is medically related to service, to include the assessment of shin splints and/or the shin complaints noted therein.

The physician should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

3.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to her by the pertinent VA medical facility.

4.  To help avoid future remand, the RO must ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should adjudicate the claim for service connection for shin splints of the left lower extremity in light of all pertinent evidence and legal authority.

6.  If the benefit sought on appeal remains denied, the RO should furnish to the Veteran and her representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration. 

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).


